Citation Nr: 0120900	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  94-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1970.

This matter arises from a July 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal.  The case was referred to the Board of Veterans' 
Appeals (Board) and remanded on several occasions for 
additional development.  Having complied with the remand 
requests, the RO has returned the case to the Board for 
resolution.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which the 
previous diagnoses of PTSD related to military service have 
been based.  


CONCLUSION OF LAW

PTSD was not incurred during military service.  38 U.S.C.A. 
§§ 1101, 1110, 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2001); §§ 3.102, 3.303, 3.304(f) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2001 Supp.)  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Id; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the February 2001 supplemental statement of the 
case, the RO advised the veteran that it had complied with 
the requirements of VCAA in reaching its final determination.  
The Board notes that, although this law was considered by the 
RO, the veteran was not advised of the specific changes.  The 
Board, however, also finds that there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim on multiple 
occasions, he was afforded three VA psychiatric examinations, 
and was requested to provide more detailed information about 
his stressors at least five times.  In addition, the RO 
continued its efforts to verify the veteran's report of 
stressors and made several attempts to obtain any outstanding 
records pertinent to this appeal.  Thus, the Board concludes 
that the RO has complied with the requisite provisions of the 
VCAA and has met its duty to assist.  38 C.F.R. § 5107.

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection for PTSD requires competent medical 
evidence establishing a diagnosis, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between the veteran's current symptoms and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); Cohen, 10 Vet. App. at 138-39.   

The veteran has no current diagnosis of PTSD; however, he has 
two previous PTSD diagnoses linking his condition to service.  
Thus, the critical questions are whether the veteran actually 
has PTSD, and whether there is sufficient evidence of the 
claimed in-service stressors.  38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994).  If there is no combat experience, or if there is 
a determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, the 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The United States 
Court of Appeals for Veterans Claims (Court), has stated that 
where the veteran had combat and there is a stressor related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  Id.

After reviewing the evidence of record, however, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  His military occupational specialty (MOS), as 
identified on his DD Form 214, was that of an automatic data 
processing machine operation specialist.  His duty was to 
operate electrical accounting machines and auxiliary 
electronic computer equipment.  The veteran testifed that he 
was a truck driver.  Although the veteran's service personnel 
records are not available, there is no evidence to show 
receipt of combat-related awards or any other indication of 
exposure to combat, despite the veteran's testimony that he 
was in combat.  Moreover, he offered no explanation of his 
combat experience other than to report his convoy having been 
caught in a firefight upon his arrival to Vietnam.  Thus, for 
the foregoing reasons, the Board finds that the veteran did 
not engage in combat.  It follows, therefore, that the 
veteran is not the beneficiary of the loosened evidentiary 
standards.  He must provide independent evidence to 
corroborate his report of in-service stressors.   

The veteran's original claim for PTSD was submitted in April 
1993.  He asserted that he suffered from PTSD due to combat 
during his tour of duty in Vietnam, from June 1968 to January 
1969.  He reported no treatment for his condition.  He was 
afforded a VA examination in May 1993, and reported several 
traumatic incidents that occurred when he was in Vietnam, 
although he was somewhat guarded in his descriptions, 
according to the examiner.  He stated that he served 
transporting supplies and was frequently under fire.  Four 
particular incidents were reported as stressors:  being 
involved in a firefight that resulted in his rescue of two 
other soldiers; being hit in the face with a pop bottle by a 
civilian woman; running his truck into a big hole; and 
accidentally running over a young civilian girl, whom he 
reportedly took to a hospital.  He also reported seeing many 
dead bodies.

The examiner noted the veteran's history of heroin and 
alcohol addiction until 1988 when he was detoxified and 
subsequently treated as an outpatient.  The veteran reported 
having lost time from work due to interpersonal difficulties 
on the job and past substance abuse, but he had been employed 
consistently since shortly after separation from service.  

The examiner noted that the veteran reported symptoms 
consistent with PTSD, in particular, recurrent and intrusive 
recollections and nightmares of combat.  He reported 
flashbacks and intense psychological distress at exposure to 
events resembling combat trauma.  The examiner reported the 
following Axis I diagnoses: PTSD, chronic; alcohol 
dependence, in remission by self-report; opioid dependence, 
in remission by self-report. 

In October 1994, the veteran testified at an RO hearing that 
he was hit with something during a firefight, but was not 
shot.  He sought no medical treatment.   His report of 
history during a January 2001 VA examination reflect his 
statement that a mirror on his truck broke during this 
incident and that "something" was removed from his shoulder 
while he was working at a mill.  The medical records of the 
removal were no longer available.  The veteran also 
reiterated his report of stressors, including the firefight, 
driving the truck into a tiger or elephant pit, being hit by 
a pop bottle, and running over a civilian girl.  He reported 
that he was treated on the base at Phnom Penh for his injury.  
He further testified that he was with the 87th Transportation 
Group, but then stated that he did not know what his company 
was, nor could he remember dates or locations.  

Subsequent to a Board remand, the RO requested from the 
veteran additional information regarding his stressors, his 
military unit and dates and locations.  The veteran responded 
that he could not remember names or dates and could not 
respond to the PTSD questionnaire.  A request to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly U.S. Army and Joint Services Environmental Support 
Group) to confirm the veteran's report of stressors yielded 
no information because there were insufficient details to 
conduct meaningful research.  The RO was also advised by the 
National Personnel Records Center (NPRC) in October 1992 that 
the veteran was not treated an Long Bien during service.

The veteran was also afforded another VA psychiatric 
examination in September 1997.  The examiner noted that the 
veteran was unable to provide detailed information regarding 
his stressors, but he reported essentially the same four 
incidents as the basis for his PTSD.  He also reported that 
he began to experiment with alcohol and amphetamines during 
junior high school and continued throughout his tour of duty 
in Vietnam and thereafter.  The mental status evaluation 
reflected the veteran's report of less intense anger with 
fewer intrusive thoughts and nightmares.  The examiner found 
that the veteran had fair memory and concentration with 
limited insight and judgment.  The Axis I diagnoses were:  
PTSD, mild; alcohol dependence, in remission; and opioid 
dependence, in remission.  Combat in Vietnam was reported as 
an Axis IV psychosocial and environmental problem. 

The case was again remanded by the Board in 1998, in an 
effort to verify the veteran's report of stressors, and to 
obtain additional records.  The veteran was contacted, by 
letter, in August 1998 and March 1999 for more specific 
information regarding his Vietnam experiences and for 
information regarding psychiatric treatment.  The veteran 
responded in May 1999, reiterating the previous reports of 
stressors without providing specific dates or locations or 
any further information regarding his service unit.  He 
failed to identify psychiatric treatment other than Vet 
Center counseling in 1995 and 1996.  The Vet Center did not 
respond to any of the RO's inquiries.   

VA medical records covering the period from April 1996 
through November 2000 show no psychiatric complaints or 
clinical findings and no treatment for PTSD.  

During a January 2001 VA psychiatric examination, the veteran 
reported that he had not had any counseling or treatment for 
PTSD since 1997, when he attended the Vet Center Group.  The 
examiner noted that he had reviewed the veteran's claims 
folder in detail, including the 1993 and 1997 VA examination 
reports which reflected diagnoses of PTSD.  He indicated that 
the veteran appeared only minimally cooperative at times, and 
had significant difficulty providing detailed responses, 
despite repeated opportunities.  The examiner reiterated the 
veteran's history, and recounted the veteran's report of 
stressors, which was fairly consistent with previous reports.  
The veteran also reported that he was a two and a half ton 
truck driver, and never fired his weapon during the firefight 
he described as a stressor.  The VA examiner conducted a 
thorough evaluation of the veteran's mental status and 
reported the veteran's complaints, as well as his own 
objective findings.  He also administered a battery of 
psychological tests, notwithstanding the veteran's initial 
opposition.  

The psychological tests included the Mississippi Scale for 
combat-related PTSD, a depression inventory and an impact of 
event scale.  The examiner reported that the veteran's score 
of 89 on the PTSD evaluation was well below the cutoff of 107 
for clinical diagnosis of PTSD in Vietnam combat veterans.  
Although the veteran did report some residual or minimal 
occurrence of stress-related symptomatology, it did not 
appear to be of clinical significance.  The Impact of Event 
scale reflected a score of 11 out of possible 45, indicating 
minimal or rare impact of stressful events occurring from 
military service.  The depression inventory score indicated 
mild dysthymia.  The examiner found that the test results 
were not consistent with a diagnosis of PTSD.  He reported 
Axis I diagnoses of dysthymic disorder and mixed substance 
dependence, in remission.  He questioned an antisocial 
personality disorder on Axis II, and the Axis IV psychosocial 
and environmental problems were reported to be relationship 
difficulties and lack of socialization.  The examiner offered 
a summary that, although the veteran had been previously 
diagnosed as having PTSD, it was reportedly mild, which he 
found consistent with the veteran's report of continued 
improvement over the years.  The examiner also found that the 
current examination which failed to show evidence of PTSD was 
consistent with the veteran's ongoing improvement.  He noted 
that the veteran did have some relationship difficulties and 
problems with irritability, but also had a long history of 
stable employment.  Moreover, he had significant adjustment 
problems prior to service as shown by poor school performance 
and difficulty with the law.  

The examiner also noted that the veteran was remarkably 
reluctant or unable to provide details of his reported 
traumatic stressors.  He did not appear to be involved in 
direct combat, according to the examiner, but rather worked 
as a truck driver with the transportation unit.  The veteran 
failed to provide even basic details about the reported 
firefight and injury involving the young civilian girl, which 
made verification nearly impossible.  

In reviewing the evidence of record in its totality, the 
Board concludes that the veteran's diagnosis of PTSD due to 
his Vietnam experiences is not supported by evidence of the 
occurrence of verified stressors during military service.  
His various statements have not been independently 
corroborated.  Despite the RO's repeated attempts, the 
veteran has failed to provide more specific information for 
purposes of verification.  The Court has clearly stated that 
the duty to assist is "not a one-way street," and the RO 
can only proceed so far without help from the veteran 
himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

The veteran's earlier diagnoses of PTSD were based upon the 
veteran's report of stressors, which remain unverified, as 
explained by the VA examiner, and the VA has made numerous 
attempts to confirm the veteran's reports, to no avail.  It 
is well settled that a medical diagnosis of PTSD based solely 
upon a noncombat veteran's own report of history is 
insufficient to support a finding of service connection.  The 
Court, in interpreting 38 C.F.R. § 3.304(f) has stated that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, 
the Court has further stated that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence'. . . .  [C]redible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.  It follows, therefore, that the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied. 



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

